Citation Nr: 0526673	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  02-18 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to November 3, 1987 
for the grant of service connection and a 100 percent rating 
for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  The Board remanded this case back to 
the RO in September 2004, and the case has been returned to 
the Board.

The Board is aware that the RO has cited the issue on appeal 
as "[e]ntitlement to an earlier effective date for 100 
percent evaluation for a nervous condition."  However, the 
effective date at issue, November 3, 1987, is also the 
effective date of the grant of service connection.  The Board 
has rephrased the issue accordingly so as to provide the 
veteran with the greatest consideration in his appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's initial claim of entitlement to service 
connection for a psychiatric disorder was denied in Board 
decisions issued in April 1983 and May 1987, and the 
veteran's subsequent claim for this benefit was received by 
the RO on November 3, 1987.




CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
November 3, 1987 for the grant of service connection and a 
100 percent rating for schizophrenia have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
relevant treatment reported by the veteran.  

The Board does not find it necessary to remand this case to 
the RO so that records of current treatment, reported in an 
letter received by the RO in August 2004, can be obtained, as 
this claim concerns the question of whether an effective date 
prior to November 3, 1987 for the grant of entitlement to 
service connection for schizophrenia is warranted.  
Similarly, a contemporaneous VA examination is not necessary 
because the question of the current severity of the veteran's 
schizophrenia is not at issue, and a 100 percent evaluation 
has been in effect since November 1987.  Finally, the Board 
notes that medical records added to the claims file since the 
March 2004 Supplemental Statement of the Case (SSOC) are 
either dated well after November 1987 or duplicative in 
nature and do not require the issuance of a further SSOC in 
view of 38 C.F.R. §§ 19.9 and 19.31.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a November 2003.  By this letter, the RO 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this letter, the veteran was also 
advised to submit additional medical evidence to the RO, and 
the Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed June 2001 rating decision.  
However, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  Accordingly, the Board finds that no prejudice to 
the veteran will result from an adjudication of his claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. 
§ 3.400(q)(1)(i).  In cases where the evidence is received 
after the final disallowance, the effective date is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

Also, the date of receipt of a claim is the date on which a 
claim, information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r).  "Claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2001); see 
also Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

In this case, the veteran initially applied for service 
connection for a psychiatric disorder in February 1981.  This 
claim was denied in an April 1981 rating decision on the 
basis that the veteran's schizophrenia existed prior to 
service and was not aggravated therein.  The veteran 
completed an appeal of this denial, but it was confirmed in 
an April 1983 Board decision on the basis that his 
schizophrenia preexisted service and was not aggravated by 
service.

Following the receipt of additional psychiatric records, the 
RO continued the denial of the veteran's claim in rating 
decisions issued in May and August of 1983.  The veteran 
completed an appeal of the latter rating decision.  In a May 
1987 decision, the Board determined that the veteran's 
psychiatric disorder clearly existed prior to service and did 
not increase in severity during service, that the Board's 
April 1983 decision was final, and that the evidence 
presented since the April 1983 Board decision did not 
establish that the veteran's psychiatric disorder began in 
service or increased in severity during service.  
Accordingly, the Board denied the veteran's appeal.

Following the Board's May 1987 decision, the veteran's next 
claim for service connection for a psychiatric disorder was 
received by the RO on November 3, 1987.  This claim was 
denied in an April 1988 rating decision, and, following an 
appeal from the veteran, the Board continued the denial in 
June 1989.  This denial, however, was vacated by the United 
States Court of Appeals for Veterans Claims (then known as 
the United States Court of Veterans Appeals) (Court) in April 
1993.  The Board then remanded this case back to the RO in 
January 1994.  Subsequently, in December 1994, the RO granted 
service connection for schizophrenia and assigned a 100 
percent evaluation as of November 3, 1987, the date of the 
veteran's reopened claim.  This decision followed a favorable 
October 1994 hearing officer's decision, in which the hearing 
officer cited to two medical statements dated in November 
1987 as new and material evidence supporting the veteran's 
claim.  

In this case, the Board decisions denying the veteran's claim 
in April 1983 and May 1987 are "final" under 38 U.S.C.A. 
§ 7104(a).  The veteran's claim to reopen was received by the 
RO in November 3, 1987, and the evidence upon which the 
reopening and granting of his claim was predicated was 
received subsequently in the same month.  As such, under 
38 C.F.R. § 3.400(q)(1)(i-ii), the effective date is November 
3, 1987, the date of receipt of the new claim.  Accordingly, 
the criteria for an effective date prior to November 3, 1987 
for the grant of service connection for schizophrenia have 
not been met, and the preponderance of the evidence is 
against the veteran's claim for that benefit.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).
  

ORDER

The claim of entitlement to an effective date prior to 
November 3, 1987 for the grant of service connection and a 
100 percent rating for schizophrenia is denied.


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


